DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (WO 2015/158935).
Regarding claim 14, Gonzalez teaches an animal hoof protector (fig. 1, element 1), comprising a base (fig. 1, element 2) coupled onto the animal hoof, having a lower supporting sole (fig. 3, element 5); 
Regarding claim 15, Gonzales teaches the base is made of a thermoformable material (page 5, lines 16-19).
Regarding claim 16, Gonzales teaches the wall of the base (fig. 4, element 2) is grooved with ribs (fig. 4, element 7) which allow a better adaptation by opening through holes without this is compromised.
Regarding claim 17, Gonzales teaches the sole of the base has two grooves through which straps (fig. 1, elements 15 and 26) pass through upwardly, running over inner slots, and projecting from the rear edge thereof to be anchored in buckles (fig. 1, elements 4) configured in the lower part of the rear shield, at both sides of the central opening of said shield.
Regarding claim 18, Gonzales teaches the lower front extensions (fig. 3, element 5) of the shield feature limited deformation elastic capacity (page 5, lines 16-19) , increasing towards the end of said extension.
Regarding claim 19, Gonzales teaches the lower front extensions (fig. 3, element 5) of the shield have, at the inner surface thereof, a longitudinal slot (fig. 1, element 30) through which holes facing holes of the base wall are drilled for the screw or screw nuts to pass through (fig. 8, element 25), defining the lower side anchoring elements between the rear shield and the base wall (fig. 1, element 2).
Regarding claim 20, Gonzales teaches the wall of the rear shield (fig. 2, element 3) is provided, at both sides of the central opening, with air vents (fig. 2, element 36). 
Regarding claim 21, Gonzales teaches the pivoting connection (fig. 1, element 4) between upper side connectors (fig. 1, element 31) and upper front extensions (fig. 1, element 15) of the shield consists of a screw and a nut (fig. 1, within element 31).
Regarding claim 22, Gonzales teaches the upper front extensions (fig. 1, element 15) of the shield have, at the inner surface thereof and in coincidence with the connecting point with the upper side connectors, an inner slot, of a polygonal contour (fig. 1, element 30), coinciding with that of the nut being part of the pivoting connection between said upper side connectors and upper front extensions (fig. 1, elements 15 and 4) of the shield.
Regarding claim 23, Gonzales teaches the bands (fig. 1, elements 15 and 4) forming the upper side connectors have a longitudinal alignment of connecting holes (fig. 1, elements 26 and 30), two of which are selected for being passed through by screws forming the pivotally connections between said bands and the base wall and upper side extensions of the shield (fig. 1, element 2), and a closed contour elastically deformable by traction.
Regarding claim 24, Gonzales teaches the closed contour is located at one of the ends of the upper side connectors (fig. 1, element 4) and through said contour it anchors to locking levers (fig. 1, element 15) being pivotally fixed to upper connecting areas of the wall of the base (fig. 1, element 2).
Regarding claim 26, Gonzales teaches a front shield (fig. 1, element 2) which is anchored at the lower part thereof by means of screws (fig. 8, element 25)  to the base wall and defining the upper areas to which the upper side connectors (fig. 1, element 15) are pivotally connected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Glass (US 5661958).
Regarding claim 25, Gonzales teaches whose lower arm (fig. 1, element 26) is pivotally fixed to the upper connecting area of the base wall (fig. 1, element 2), and whose upper and lower arms are provided (fig. 1, elements 15 and 26), at facing surfaces thereof.
Gonzales fails to teach the locking levers comprise two arms, an upper one and a lower one, articulated to each other at one of their ends by means of a pin, with mutual interlocking conformations in its closed position, and a passage for receiving and retaining the closed contour of the band forming the upper side connectors.
Glass teaches the locking levers comprise two arms (fig. 1, element 2 and 15), an upper one and a lower one, articulated to each other at one of their ends by means of a pin (fig. 1, element 11), with mutual interlocking conformations in its closed position, and a passage for receiving and retaining the closed contour of the band forming the upper side connectors (fig. 1, element 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Gonzalez with Glass. Doing so would allow the horse show to include a locking lever. This would allow the horse shoe to be fully secured to the horses’ foot, so, when performing any physical activity, the horse shoe would not fall off and possibly injure the horse.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of horse shoes and the like. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644